Citation Nr: 1721345	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-36 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to November 26, 2007, for the award of service connection for chronic PTSD.

2.  Entitlement to an initial rating in excess of 10 percent since November 26, 2007, and in excess of 70 percent thereafter, for chronic posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1982 to August 1982; from September 2002 to February 2003; and from March 2005 to June 2006. He had additional periods of service with the Army National Guard. He served in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) from the San Juan, Puerto Rico, Regional Office (RO). 

Although the matters certified for review are on the title page, the Board is unable to discern whether it has jurisdiction and if so, which claims it may adjudicate. The matter is therefore REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran's claim of service connection for PTSD was received in November 2007. In an August 2008 rating decision, the RO granted service connection for a depressive disorder and a 10 percent evaluation was assigned, effective November 26, 2007. The Veteran was notified of the rating decision and was provided an appellate rights advisements through an enclosure to an August 27, 2008 letter. The Veteran then had until August 27, 2009 to file a NOD.

In March 2009, the Veteran forwarded a January 2009 statement regarding PTSD stressors in Spanish to the RO. In a May 2009 rating decision, the RO granted service connection for PTSD as combined with the depressive disorder, and assigned an effective date of March 2009 and combined with the rating of 70 percent.

In a Statement of the Case forwarded to the Veteran in August 2010, the RO noted that it had received the Veteran's Notice of Disagreement in March 2010.  The March 2010 Notice of Disagreement is not contained in the VBMS electronic filing system. Indeed, there is no Notice of Disagreement contained in the VBMS as to any rating decision by the RO. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35 (2015) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

REMAND

The matter is REMANDED to the AOJ for the following actions:

Locate and include the Veteran's notice of disagreement into the VBMS filing system. If this, and any other documents are in Spanish, cause a translation to be completed for the record. Review any claims properly in appellate status, and if required return the matter to the Board for appellate action. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


